Citation Nr: 1413146	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to in-service exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to August 1970, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2013, the Board remanded the Veteran's claim in order to provide him an opportunity to present testimony in support of his claim at a hearing before the member of the Board.  In February 2014, the Veteran participated in such a hearing which was conducted by the undersigned at the RO.  A transcript of the February 2014 hearing is associated with the claims file, and the Veteran's claim has been returned to the Board.  In light of above, the Board's prior remand directives have been substantially completed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary in order to allow VA to fulfill its duty to assist the Veteran in substantiating his claim.  

Initially, although it appears that the Veteran filed for disability benefits from the Social Security Administration (SSA) in May 2009, the RO has not requested a copy of decision from SSA or the records on which this decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  While the Veteran has not specifically stated that these records would affect the issue on appeal, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board concludes that the RO/AMC should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, the Board observes that the Veteran has not been provided a VA examination in connection with his claim to establish service connection for squamous cell carcinoma of the right tonsil.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court held that VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  Id; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The record reflects that the Veteran has been diagnosed with squamous cell carcinoma of the right tonsil, and, although the Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with this disability, as noted above, the Veteran served in the Republic of Vietnam, and thus, exposure to herbicides is presumed.  The Veteran has consistently contended that his squamous cell carcinoma of the right tonsil is the result of his in-service exposure to herbicides.  

Although squamous cell carcinoma of the right tonsil is not a disability for which service connection may be presumed as secondary to herbicide exposure, regulations provide and the Court has held that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  
In support of his claim, the Veteran has submitted three statements from private clinicians who have treated him for his right tonsil cancer.  Two of these statements, from Drs. Militsakh and Su, are highly speculative, stating only that a causative relationship between herbicide exposure and tonsil cancer cannot be excluded.  Also, while Dr. Mirmiran opined in an April 2011 statement that the Veteran's right tonsil cancer was at least as likely as not the result of his in-service herbicide exposure, this statement is unaccompanied by any medical rational for this conclusion.  

In sum, the record reflects a current diagnosis of right tonsil cancer, and the Veteran is presumed to have been exposed to herbicides during his service.  Although the nexus opinions from the three private clinician are inadequate for the purpose of adjudicating the Veteran's claim at this time, the Board concludes that these statement are indications of a causal link between the Veteran's in-service herbicide exposure and his current right tonsil cancer sufficient to trigger VA's duty to provide the Veteran with an examination in connection with his claim.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As this claim is being remanded for other matters, the RO should obtain updated VA treatment records from the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

2.  Obtain copies of all VA treatment records from the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska and all associated outpatient clinics and hospitals, dated from January 2012 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of his squamous cell carcinoma of the right tonsil.  A copy of the claims file must be made available to and reviewed by the examiner.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's squamous cell carcinoma of the right tonsil is related to his military service, to include his presumed exposure to herbicides.  

Any stated opinion should be supported by a complete rationale, and the private opinions from Drs. Su (June 2010), Mirmiran (April 2011), and Militsakh (May 2011) must be addressed by the examiner. 

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Thereafter, readjudicate the issue on appeal in light of the complete record.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


